Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/823,352, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no support for polyethelene terephthalate, ambient atmosphere, a diameter of the lamp tube is 5/8 inch or 1 inch and a length of the glass lamp tube is 2 ft, 4 ft or 8 ft, in the prior-filed application. Accordingly, claims 1-12 are not entitled to the benefit of the prior application.
Allowable Subject Matter
Claims 1-12 appear to comprise allowable subject matter of “wherein the inner space of the glass lamp tube comprises ambient atmosphere; wherein the plurality of LED light sources emit white light; wherein a diameter of the lamp tube is 5/8 inch or 1 inch and a length of the glass lamp tube is 2 ft, 4 ft or 8 ft”.
        Related Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Janik et al. (US 11,262,028 B2) teaches an LED lamp that can take the place of incandescent lamps. An elevated light source is positioned above a screw-type base. A first plurality of LEDs is connected in a series on one side of a flat substrate and a second plurality of LEDs, equal in number to the first, is connected in series on an opposite side of the substrate. Each LED of the first and second plurality of LEDs is mounted proximate a heat sink and a drive circuit is provided for the LEDs, with the drive circuit being located proximate and electrically connected to the screw base.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VIBOL TAN/Primary Examiner, Art Unit 2844